[Cite as State v. Hunt, 2021-Ohio-528.]


                                       COURT OF APPEALS
                                  TUSCARAWAS COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                      JUDGES:
STATE OF OHIO                                 :       Hon. W. Scott Gwin, P.J.
                                              :       Hon. William B. Hoffman, J.
                         Plaintiff-Appellee   :       Hon. Earle E. Wise, J.
                                              :
-vs-                                          :
                                              :       Case No. 2020 AP 09 0019
KOLT HUNT                                     :
                                              :
                     Defendant-Appellant      :       OPINION




CHARACTER OF PROCEEDING:                          Criminal appeal from the Tuscarawas
                                                  County Court of Common Pleas, Case No.
                                                  2018CR070234


JUDGMENT:                                         Reversed and Remanded


DATE OF JUDGMENT ENTRY:                           February 24, 2021


APPEARANCES:

For Plaintiff-Appellee                            For Defendant-Appellant

ROBERT C. URBAN, JR.                              KOLT HUNT PRO SE
Assistant Prosecuting Attorney                    #A759551
125 East High Street                              Belmont Correctional Institute
New Philadelphia, OH 44663                        68158 Bannock Road
                                                  St. Clairsville, OH 43950
[Cite as State v. Hunt, 2021-Ohio-528.]


Gwin, P.J.

        {¶1}     Appellant Kolt L. Hunt appeals the August 20, 2020 judgment entry of the

Tuscarawas County Court of Common Pleas denying his petition for post-conviction relief.

Appellee is the state of Ohio.

                                          Facts & Procedural History

        {¶2}     In 2019, appellant was found guilty by a jury of two counts of child

endangering, one violation of R.C. 2919.22(B)(1) and (E)(2)(d), a felony of the second

degree, and one violation of R.C. 2919.22(A) and (E)(2)(c), a felony of the third degree.

Appellant appealed his convictions and sentence to this Court, arguing: his convictions

were against the manifest weight of the evidence; his convictions were based upon

insufficient evidence; ineffectiveness of trial counsel for failing to object to Dr. Benton’s

testimony regarding the pain the child would have experienced during and after appellant

beat him; and prosecutorial misconduct, amounting to the denial of due process. In State

v. Hunt, 5th Dist. Tuscarawas No. 2019 AP 07 0023, 2020-Ohio-1124, this Court

overruled appellant’s assignments of error and affirmed appellant’s convictions and

sentence. Appellant filed an application for reconsideration. This Court denied his

application for reconsideration on January 6, 2021.

        {¶3}     On August 3, 2020, appellant filed a petition to vacate or set aside

conviction and sentence, arguing he was denied due process of law, denied effective

assistance of counsel, and subject to cruel and unusual punishment. Appellee filed an

objection to the petition on August 10, 2020.

        {¶4}     On August 20, 2020, the trial court issued a judgment entry denying the

petition.    The trial court stated it, “reviewed the petition of the Defendant and the
Tuscarawas County, Case No. 2020 AP 09 0019                                                   3


objections set forth by the State of Ohio.” Further, the trial court found, “that the petition

to vacate or set aside judgment of conviction or sentence is not well taken and should be

denied.”

       {¶5}   Appellant appeals the August 20, 2020 judgment entry of the Tuscarawas

County Court of Common Pleas and assigns the following as error:

       {¶6}   “I. THE TRIAL COURT ERRED IN DENYING PETITIONER HUNT AN

EVIDENTIARY HEARING IN REGARD TO HIS PETITION FOR POST-CONVICTION

RELIEF.

       {¶7}   “II. THE TRIAL COURT ERRED IN ISSUING INADEQUATE AND

ERRONEOUS FINDINGS OF FACT AND CONCLUSIONS OF LAW IN REGARD TO

PETITIONER HUNT’S PETITION FOR POST-CONVICTION RELIEF.”

                                                  II.

       {¶8}   We first address appellant’s second assignment of error because it is

dispositive of appellant’s appeal. Appellant argues in his second assignment of error that

the trial court erred in denying his petition for post-conviction relief without making findings

of fact and conclusions of law as required by R.C. 2953.21. We agree.

       {¶9}   R.C. 2953.21(H) states, “if the court does not find grounds for granting relief,

it shall make and file findings of fact and conclusions of law and shall enter judgment

denying relief on the petition.” If a court fails to do so, the decision is subject to reversal

on appeal. State v. Reese, 5th Dist. Muskingum No. CT2017-0017, 2017-Ohio-4263;

State ex rel. Penland v. Dinkelacker, -- N.E.3d ----, 2020-Ohio-3774.

       {¶10} The findings of fact and conclusions of law should be explicit enough to give

the appellate court a clear understanding of the basis of the trial court’s decision and
Tuscarawas County, Case No. 2020 AP 09 0019                                                   4


enable it to determine the grounds on which the trial court reached its decision. State v.

Jacks, 5th Dist. Licking No. 99 CA 113, 2000 WL 329740 (Feb. 29, 2000), citing State v.

Lester, 41 Ohio St.2d 51, 322 N.E.2d 656 (1975). The purpose of requiring the trial court

to include findings of fact and conclusions of law in its judgment entry is to sufficiently

apprise both the petitioner and the potential appellate court of the grounds for its decision.

State v. Staats, 5th Dist. Stark No. 2015CA00207, 2016-Ohio-2921.

       {¶11} The Supreme Court has held that a trial court “need not issue findings of

fact and conclusions of law when it dismisses an untimely [post-conviction-relief] petition.”

State ex rel. Kimbrough v. Greene, 98 Ohio St.3d 116, 2002-Ohio-7042, 781 N.E.2d 155.

If a petition for post-conviction relief is untimely, the trial court had no clear duty to issue

findings of fact or conclusions of law. Dillon v. Cottrill, 5th Dist. Muskingum No. CT2014-

0053, 2015-Ohio-1785. Further, a trial court “has no duty to issue findings of fact and

conclusions of law on successive * * * petitions for post-conviction relief.” State ex rel.

George v. Burnside, 118 Ohio St.3d 406, 2008-Ohio-2702, 889 N.E.2d 533.

       {¶12} This is the first post-conviction petition appellant filed and is therefore not a

successive petition. Appellee contends the trial court was not required to issue findings

of fact and conclusions of law because appellant’s petition was not timely filed. Appellant

filed a direct appeal of his sentencing entry. Pursuant to R.C. 2953.21(A)(2), a petition

for post-conviction relief must be filed no later than 365 days after the date on which the

trial transcript is filed with the court of appeals in the direct appeal of the judgment of

conviction. In this case, the transcript in appellant’s direct appeal was filed on July 30,

2019. Thus, pursuant to R.C. 2953.21(A)(2), appellant’s petition had to be filed by July

29, 2020. Appellant filed his petition on August 3, 2020.
Tuscarawas County, Case No. 2020 AP 09 0019                                                  5


          {¶13} However, on March 9, 2020, the Governor of the State of Ohio issued

Executive Order 2020-01D and declared a state of emergency in Ohio in response to

COVID-19. On March 27, 2020, the Governor of Ohio signed into law Am.Sub.H.B. No.

197, which immediately tolled, retroactively to March 9, 2020, all statutorily established

statutes of limitations, time limitations, and deadlines in the Ohio Revised Code and

Administrative Code until July 30, 2020. In re Tolling of Time Requirements Imposed by

Rules Promulgated by Supreme Court & Use of Technology, 158 Ohio St.3d 1447, 2020-

Ohio-1166, 141 N.E.3d 974. The Ohio Supreme Court determined that this tolling order

applied to all filing deadlines within the applicable period. Id. The deadline for appellant’s

petition in this case fell within the emergency period. Because the deadline fells within

the emergency period, it is tolled effective March 9, 2020. 223 days had already passed

before the deadline was tolled. Once the emergency period ended, appellant had 142

days left after July 30, 2020, to file his petition. Accordingly, appellant’s petition was

timely.

          {¶14} Appellee also contends appellant failed to submit substantive grounds for

relief and that his claims are barred by res judicata. However, this analysis is relevant to

whether appellant is entitled to an evidentiary hearing, not to a determination of whether

findings of fact and conclusions of law in the trial court’s judgment entry are sufficient to

apprise the petitioner and this Court of the grounds for its decision. State v. Atkinson, 5th

Dist. Muskingum No. CT2019-0055, 2019-Ohio-3122; R.C. 2953.21(D); R.C. 2953.21(H).

          {¶15} In this case, the trial court did not make any findings of fact and conclusions

of law, and denied the petition for post-conviction relief without stating its reasons for

denying the petition. We therefore sustain appellant’s second assignment of error and
Tuscarawas County, Case No. 2020 AP 09 0019                                              6


reverse and remand this matter to the trial court to make findings of fact and conclusions

of law. We will not address appellant’s first assignment of error, as it is moot based upon

our disposition of appellant’s second assignment of error. Further, appellant filed a

motion on January 20, 2021 regarding leave to file additional pages to his brief and leave

to add an additional assignment of error to his brief. We also find this motion moot based

upon our disposition of appellant’s second assignment of error.

      {¶16} Based on the foregoing, the August 20, 2020 judgment entry of the

Tuscarawas County Court of Common Pleas is reversed and remanded to the trial court

for proceedings consistent with this opinion.

By Gwin, P.J.,

Hoffman, J., and

Wise, Earle, J, concur